Citation Nr: 1106032	
Decision Date: 02/14/11    Archive Date: 02/28/11

DOCKET NO.  07-31 486	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Salt Lake City, 
Utah


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Mecone, Associate Counsel


INTRODUCTION

The Veteran had active military service from February 1966 to 
February 1970; and from July 1970 to February 1976.

This matter was before the Board of Veterans' Appeals (Board) in 
January 2010.  At the time, the Board characterized the issue on 
appeal as a claim to reopen a previously denied claim of service 
connection for PTSD.  It had been determined that the appeal was 
from an October 2006 rating decision.  By an October 2010 order, 
the United States Court of Appeals for Veterans Claims (Court) 
vacated the January 2010 Board decision and remanded for further 
adjudication.  For the reasons set forth in the next paragraph, 
the Board now finds that the current appeal comes from a June 
2004 rating decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Louis, Missouri.

Following the June 2004 decision by the RO, which denied the 
Veteran's original claim of service connection for PTSD, the 
Veteran filed a notice of disagreement in April 2005, and the RO 
issued a statement of the case (SOC) in January 2006.  No 
substantive appeal was thereafter filed by the Veteran, so the RO 
in Des Moines, Iowa (when it issued its October 2006 decision) 
and subsequently the Board (when it issued its January 2010 
decision) determined that the June 2004 decision had become 
final.  The issue was characterized as an application to reopen 
the previously denied claim.  Nevertheless, it must be pointed 
out that, after VA issued the SOC in January 2006, it undertook 
additional development by seeking for and obtaining additional 
treatment notes.  These notes were received within a month of the 
January 2006 SOC and in part related directly to the Veteran's 
PTSD claim.  They showed his continued care throughout 2005 for 
PTSD, admission into a PTSD long-term care program, and transfer 
to a domiciliary program.  Although no mention was made in these 
records of any link between the diagnosed PTSD and military 
service, the Board now finds that they were "pertinent" records 
within the meaning of 38 C.F.R. § 19.31(b)(1), which required 
that a supplemental statement of the case (SSOC) be issued when 
additional pertinent records are received after issuance of the 
SOC.  Because these records were received, VA was required to 
issue a SSOC, and because none was issued, the appeal period must 
be considered as having been extended.  VAOPGCPREC 9-97 (Feb. 11, 
1997) (if a claimant has not yet perfected an appeal and the 
issuance of a SSOC is required, the claimant has 60 days 
following the issuance of the SSOC to perfect the appeal, even if 
the 60-day period would extend beyond the appeal period 
calculated based on the date of notification of the rating 
decision or date the SOC was issued).  The current appeal 
therefore comes from the 2004 rating decision, not the 2006 
decision.


REMAND

Service connection for PTSD requires: (1) a medical diagnosis of 
PTSD utilizing the American Psychiatric Association's Diagnostic 
and Statistical Manual of Mental Disorders (DSM-IV) criteria, in 
accordance with 38 C.F.R. § 4.125(a); (2) credible supporting 
evidence that the claimed in-service stressor occurred; and (3) 
medical evidence of a causal nexus between current symptomatology 
and the claimed in-service stressor.  See 38 C.F.R. § 3.304(f).

The Board notes that effective July 13, 2010, VA amended its 
regulations governing entitlement to service connection for PTSD.  
The new version of 38 CFR 3.304(f), adds a paragraph to the 
regulation under 3.304(f)(3), and moves 3.304(f)(3) and (4) to 
3.304(f)(4) and (5)).  The amendment to the regulation relaxes 
the evidentiary standard required for establishing an in-service 
stressor to support a diagnosis of PTSD.  See 75 Fed. Reg. 39843-
52 (July 13, 2010).

The additional paragraph added to 3.304(f) states:

If a stressor claimed by a veteran is related to the 
veteran's fear of hostile military or terrorist 
activity and a VA psychiatrist or psychologist, or a 
psychiatrist or psychologist with whom VA has 
contracted, confirms that the claimed stressor is 
adequate to support a diagnosis of posttraumatic 
stress disorder and that the veteran's symptoms are 
related to the claimed stressor, in the absence of 
clear and convincing evidence to the contrary, and 
provided the claimed stressor is consistent with the 
places, types, and circumstances of the veteran's 
service, the Veteran's lay testimony alone may 
establish the occurrence of the claimed in-service 
stressor.  For purposes of this paragraph, "fear of 
hostile military or terrorist activity" means that a 
veteran experienced, witnessed, or was confronted 
with an event or circumstance that involved actual or 
threatened death or serious injury, or a threat to 
the physical integrity of the veteran or others, such 
as from an actual or potential improvised explosive 
device; vehicle-imbedded explosive device; incoming 
artillery, rocket, or mortar fire; grenade; small 
arms fire, including suspected sniper fire; or attack 
upon friendly military aircraft, and the veteran's 
response to the event or circumstance involved a 
psychological or psycho-physiological state of fear, 
helplessness, or horror.  

75 Fed. Reg. 39843-52 (July 13, 2010)(to be codified at 
3.304(f)(3)).

In summary, service connection for PTSD can now be granted if the 
evidence demonstrates: (1) a current diagnosis of PTSD (rendered 
by an examiner specified in the regulation); (2) an in-service 
stressor (satisfactorily established by lay evidence) that is 
consistent with the places, types, and circumstances of service, 
and has been medically related to the Veteran's fear of hostile 
military or terrorist activity by a VA psychiatrist or 
psychologist, or one contracted by VA; and (3) the Veteran's PTSD 
symptoms have been medically related to the in-service stressor 
by a VA psychiatrist or psychologist, or one contracted by VA.  
See 75 Fed. Reg. 39843-52 (July 13, 2010); codified at 38 C.F.R. 
§ 3.304(f)(3).

The records show that the Veteran is currently diagnosed with 
PTSD, and a VA psychologist has found that the Veteran met 
criterion A of the PTSD assessment-a traumatic event, based on 
the Veteran's self-reported, uncorroborated history of being part 
of a flight crew while on active duty and being engaged in 
multiple combat situations (200+ missions) where he was fired 
upon by anti-aircraft fire, and was in fear of his life.  The 
Veteran reported that he served a combat deployment with the 18th 
special operations squadron, and noted that he trained as a 
weapons maintenance mechanic and worked in a gun shop during his 
first tour.  For his second tour, he said that he was offered 
extra money to fly on the attack aircraft.  He stated that he 
took the extra money and became a combat crewmember where he was 
an in-flight reloader for an AC-119K on intercept and destroy 
missions.  The Veteran reported coming under fire multiple times 
while on missions and stated that he was afraid for his life.  
See October 2009 PTSD assessment.  He reported being responsible 
for "working the door" which meant that he was on the receiving 
end of anti-aircraft fire.  See April 2005 statement from the 
Veteran.

The records show that the Veteran served in the Republic of 
Vietnam from January 31, 1967, through January 30, 1968, and from 
December 30, 1969 through (a date not provided in the personnel 
records).  The Veteran's personnel records reveal that he served 
in an air offensive campaign from January 31, 1967 through March 
8, 1967.  The Veteran received the National Defense Service Medal 
(NDSM), the Vietnam Service medal (VSM) with two bronze stars, 
the Republic of Vietnam Campaign Medal (RVCM), and the Air Force 
Good Conduct medal (AFGCM).  His Air Force Specialty Code (AFSC) 
was designated as a weapons mechanic, and his records reflect 
that he served in a munitions maintenance squad.

The Board notes that each disabling condition for which a veteran 
seeks service connection, must be considered on the basis of the 
places, types, and circumstances of his service as shown by 
service records, the official history of each organization in 
which he served, his medical records, and all pertinent medical 
and lay evidence.  See 38 C.F.R. § 3.303(a) (2010).  VA 
adjudicators, not examining psychiatrists and psychologists, must 
decide whether the claimed stressor is consistent with a 
veteran's service.  In this case, the Board finds that further 
evidentiary development is required before arriving at a 
determination on whether the Veteran's claimed in-service 
stressful events are consistent with the places, types, and 
circumstances of his military service.  Therefore, prior to 
adjudicating this aspect of the claim, the Veteran should be 
contacted and asked to provide the units to which he was assigned 
while performing his combat flight activities.  After this 
information has been obtained, the service department should be 
asked to review the Veteran's unit assignments, AFSC, his service 
medals and any other information regarding his period of service, 
and provide information regarding the likely nature and 
circumstances of the Veteran's activities while in Vietnam.

After the opinion from the service department is obtained, the 
Veteran should be afforded a psychiatric evaluation by a VA or 
VA-contracted psychiatrist or psychologist.  The examiner must 
address the relationship between any diagnosed PTSD and the 
Veteran's in-service stressors and must specifically discuss 
whether the Veteran's identified stressors are related to his 
fear of hostile military or terrorist activity; whether the 
identified stressors are adequate to support a diagnosis of PTSD; 
and whether his symptoms are related to the identified stressors.  
See Stressor Determinations for Posttraumatic Stress Disorder, 75 
Fed. Reg. 39,843-44; VBA Training Letter 211B (10-05), July 16, 
2010.

In arriving at an opinion, the VA examiner should consider any 
information obtained from the service department regarding the 
likelihood that the Veteran participated in combat flight 
missions.  The VA examiner should also consider the October 2009 
PTSD assessment, which reflected a diagnosis of PTSD based on the 
Veteran's self-reported history of multiple combat engagements 
when he was a part of a flight crew for an attack aircraft.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask that he 
provide the units to which he was assigned 
while serving on his combat flight 
missions, and any other information related 
to his in-service stressors, including 
additional information such as the dates 
when he served as a member of a combat 
flight crew, aircraft tail numbers, or any 
other detail that may help establish the 
circumstances of his stressful experiences.  

2.  The agency of original jurisdiction 
(AOJ) must send the Veteran a letter which 
provides him with the language of the new 
regulation found at 75 Fed. Reg. 39852.  
The AOJ must explain the type of evidence 
that is the Veteran's ultimate 
responsibility to submit.

3.  The AOJ should contact the service 
department and request information 
regarding the likelihood that the units the 
Veteran served in participated in combat 
flight missions, and that the Veteran 
participated as alleged given his AFSC and 
the circumstances of his service in 
Vietnam.  The contents of the Veteran's 
April 2005 statement regarding the number 
and type of missions should be provided to 
the service department along with any newly 
received information detailing the 
circumstances of the Veteran's service.

4.  After associating with the claims file 
all available records and/or responses 
received pursuant to the above-requested 
development, the Veteran must be scheduled 
for a VA examination and notified that 
failure to report to any scheduled 
examination, without good cause, could 
result in a denial of his claim.  See 
38 C.F.R. § 3.655(b) (2010).  

Psychological testing should be conducted 
with a view toward determining whether the 
Veteran in fact meets the criteria for a 
diagnosis of PTSD.  A VA or VA-contracted 
psychiatrist or psychologist must review 
the Veteran's claim file and test results, 
examine the Veteran, and provide an opinion 
as to whether the Veteran has 
symptomatology that meets the diagnostic 
criteria for PTSD.  The examiner must 
identify the specific stressor(s) 
underlying any PTSD diagnosis and comment 
upon the link between the current 
symptomatology and the Veteran's 
stressor(s).  In the report, the examiner 
must address the relationship between any 
diagnosed PTSD and the Veteran's in-service 
stressors and must specifically address 
whether the Veteran's identified stressors 
are related to what was fear of hostile 
military or terrorist activity; whether the 
identified stressors are adequate to 
support a diagnosis of PTSD; and whether 
his symptoms are related to the identified 
stressors.  A complete rationale must be 
provided for all opinions expressed.

5.  After completing the requested actions, 
and any additional notification and/or 
development deemed warranted, the claim 
must be adjudicated in light of all 
pertinent evidence and legal authority.  If 
any benefit sought on appeal remains 
denied, the Veteran and his representative 
must be furnished a supplemental statement 
of the case (SSOC) and afforded the 
appropriate time period for response before 
the claims file is returned to the Board 
for further appellate consideration.

Thereafter, the case should be returned to the Board for further 
appellate review, if in order.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the Veteran until he is notified.  The 
Veteran has the right to submit additional evidence and argument 
on the matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the 
merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).




